Citation Nr: 1133907	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for psychiatric symptoms due to undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 10 percent for joint pain due to undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 percent for gastrointestinal symptoms due to undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 percent for headaches due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to April 1990, from January 1991 to August 1991, and from October 2001 to October 2002.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in October 2009.  A transcript of the hearing has been associated with the record.

In December 2009 the appeal was remanded for additional development of the record.  It has been returned for appellate consideration.

The issue of entitlement to an initial evaluation in excess of 10 percent for the Veteran's headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms include severe anxiety and depression, memory loss, concentration problems, agitation, irritability, obsessive behaviors, and sleep disturbance.

2.  The Veteran's joint pain disability is manifested by subjective complaints of pain, stiffness, weakness, giving way and occasional incapacitating episodes during flare-ups; objectively, there is no evidence of pain with active motion and no X-ray evidence of degenerative arthritis.

3.  The Veteran's gastrointestinal disability is manifested by subjective complaints of daily diarrhea and cramping.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9434 (2010).

2.  The criteria for an initial evaluation of 20 percent for joint pain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 8850-5003 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for gastrointestinal symptoms have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.114, 4.130, Diagnostic Codes 8873-7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A March 2003 letter requested that the Veteran submit a copy of his separation documents for all periods of service.  He was invited to submit or identify evidence supportive of his claims.  

A letter dated in May 2003 advised the Veteran of the evidence necessary to support a claim for service connection.  He was asked to submit or identify relevant evidence.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.  

In July 2003 the Veteran was advised of the status of his claim.  

In June and November 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

A December 2009 letter requested the Veteran's assistance in obtaining evidence identified at his hearing.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect VA's duty to assist, the Board notes that, to the extent possible, identified records have been associated with the claims file.  The appellant has been afforded VA examinations, and the Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted bur concludes that the disabilities at issue have not significantly changed and that uniform ratings are appropriate.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Psychiatric Symptoms

The Veteran's psychiatric disability is currently rated under Diagnostic Codes 8894-9434.  Diagnostic Code 8894 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the psychiatric disorders found in VA's Rating Schedule.  The Board notes that Diagnostic Code 9434 pertains to the evaluation of major depressive disorder.

On Gulf War protocol examination in September 2001, the Veteran endorsed sleep disturbance, excessive fatigue, emotional lability, and depression, dating to 1991.  Mini mental status examination revealed a score of 24/30 with findings of moderate reduction in short term memory and significant reduction in the attention and calculation areas of the test.  

Mental status examination in September 2002 revealed anxiety but no thought disorganization.  His mood was anxious with some depressive features.  There was no psychosis.  

A June 2009 VA treatment record indicates that a diagnosis of attention deficit hyperactivity disorder (ADHD) had been made.  

An additional June 2009 record indicates that the Veteran was referred for a speech and language assessment as part of a multidisciplinary traumatic brain injury assessment.  He reported that he had experienced short term memory loss and word finding problems since deployment in 2001.  He noted that he had recently begun taking Ritalin, which helped his concentration and focus.  He described the methods he used to keep himself organized, to include a palm pilot and computer.  The provider noted that the Veteran presented as a well organized, goal directed individual with a number of systems in place to help him with his memory needs.  

At his hearing in October 2009, the Veteran testified that he continued to work as a firefighter and that he was having difficulty studying for his promotion examination.  He stated that he had taken the lieutenant examination three times and had failed.  

In a December 2009 statement, a colleague of the Veteran's described his behavior.  He noted that the Veteran tended to unprovoked episodes that made people fear him.  He indicated that everyone was cautious around the Veteran because of his behavior.  

A VA psychiatric examination was conducted in January 2010.  The examiner noted that the Veteran was prescribed medications for depression and anxiety.  She also indicated that the Veteran's treatment history included depression, posttraumatic stress disorder (PTSD), attention deficit hyperactivity disorder, and generalized anxiety disorder.  The Veteran endorsed severe agitation; moderate pessimism, loss of pleasure, self-dislike, indecisiveness, loss of energy, loss of sleep, irritability, changes in appetite, difficulty concentrating, fatigue, and loss of interest in sex; and mild sadness, guilty feelings, punishment feelings, suicidal thoughts, and crying.  On examination, the Veteran's psychomotor activity included persistent mannerisms, restlessness, and tension.  His speech was spontaneous and rapid.  His attitude toward the examiner was cooperative but irritable.  His mood was agitated and his affect was full and appropriate.  His attention was intact.  He was oriented.  Thought process was unremarkable as was thought content.  No delusions were appreciated.  Judgment and insight were intact.  The Veteran reported that his sleep impairment interfered with his work because he could not take his medication when he was at work.  He endorsed visual and olfactory hallucinations but denied that they were persistent.  The examiner indicated that the Veteran had obsessive or ritualistic behavior, noting that he had a system for everything and that he had to check his environment before he could go to sleep.  He noted that he cleaned extremely well and also washed his hands carefully.  He denied panic attacks, homicidal thoughts, and suicidal thoughts.  He endorsed episodes of violence, and the examiner noted that his impulse control was poor.  Remote memory was normal, and recent and immediate memory was mildly impaired.  Psychological testing indicated PTSD and severe anxiety and depression.  The Veteran reported that he had lost two weeks from work in the previous 12 month period due to insomnia, joint pain, and not wanting to deal with peoples' problems.  He indicated that he did not go to work when he felt poorly.  He also noted that he had gotten into physical altercations with co-workers.  The Axis I diagnoses were PTSD, ADHD, and major depressive disorder.  The examiner assigned a global assessment of functioning (GAF) score of 66.  She noted that the Veteran had experienced declining reliability and productivity in parts of his life due to his particular cluster of symptoms.  

A February 2010 statement by the Veteran's wife described him as moody.  She noted that he came home from work either angry or complaining of being tired.  She indicated that his sleep was often unrestful unless he took medication.  She also described episodes of sleepwalking.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2010).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

Having reviewed the evidence pertaining to the Veteran's psychiatric symptoms, the Board finds that an evaluation of 50 percent is warranted.  In that regard, the Board acknowledges the significant impact these symptoms have on the Veteran's functioning, including his employment.  He has reported that he has been unsuccessful in passing promotion examinations, and a colleague has stated that the Veteran has the tendency to unprovoked acting out and that coworkers are cautious around him because of his unpredictable behavior.  The Veteran performs obsessive behaviors that appear to interfere with his work.  He has sleep disturbance but cannot take prescribed medications when he is on duty in his employment as a firefighter.  The 2010 VA examination report indicates that his depression and anxiety are severe.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation in that he experiences reduced reliability and productivity due to those symptoms.

The Board has also determined that an evaluation in excess of 50 percent is not warranted for the appellate period.  While the Board accepts that the Veteran's psychiatric symptoms have effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  There is no evidence of a thought disorder, and the Veteran's speech is normal with no sign of illogical, obscure, or irrelevant communication.  There is no indication of near-continuous panic or depression that affects the Veteran's ability to function independently, appropriately and effectively.  While the Veteran does experience severe anxiety, he has not been shown to be unable to adapt to stressful circumstances.  Finally, while his psychiatric symptoms do affect his interactions with others, he has not been shown to be unable to establish and maintain effective relationships.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  Accordingly, a 50 percent evaluation is for application.

	Joint Pain

A VA treatment record dated in October 2000 notes the Veteran's complaint of polyarthralgias.  The provider noted that testing for rheumatoid factor was negative.  Physical examination revealed normal extremities and no joint swelling.  

On Gulf War protocol examination in September 2001, the Veteran's history was reviewed.  The examiner noted that the Veteran developed a constellation of symptoms including multiple arthralgias in 1994.  He noted that the shoulders, elbows, wrists, digits, knees, and ankles were involved.  He indicated that the Veteran had begun to take an anti-inflammatory medication one year previously.  The Veteran complained of joint stiffness and noted that activity worsened his symptoms.  The examiner noted that there was no serological or radiological evidence of arthritis in the claims file.  Physical examination revealed no clubbing, cyanosis or edema of the extremities.  There was no muscle tenderness or atrophy.  There was tenderness of the right subacromial bursa, and the examiner noted that the Veteran had experienced shoulder dislocation in 2000.  The right proximal tibial tuberosity was enlarged but nontender secondary to remote trauma.  There was no calor, erythema, tenderness, or effusion of the joints.  Range of motion was full, to include in the joints that the Veteran reported as symptomatic.  The examiner concluded that there were no arthralgias on examination.  The assessment was multiple arthralgias.  

A private treatment record dated in December 2006 notes that the Veteran had left shoulder pain.  

At his October 2009 hearing, the Veteran testified that his joint pains had worsened.  He noted that his hips and back were particularly bothersome, but that the pain was generalized.  He indicated that he had required help getting out of bed in the past.  

A VA joints examination was conducted in November 2010.  The Veteran's history was reviewed.  He noted that his symptoms had become progressively worse.  He reported that he had fair response to Naprosyn and Advil.  The examiner noted that X-rays had been unremarkable.  The Veteran endorsed giving way, pain, stiffness, weakness, and decreased speed of joint motion of the shoulders.  The examiner specifically noted that all positive responses applied only to times of flare-up and that otherwise pain was the single symptom that was present most of the time.  

Range of motion testing revealed flexion from zero to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees bilaterally.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  With respect to his elbows, the Veteran endorsed pain and stiffness.  He noted that it was painful to extend his elbows and that they would often click.  Range of motion testing revealed left flexion to 140 degrees, left extension to 140 degrees, left pronation to 80 degrees, and left supination to 85 degrees.  On the right, flexion was to 130 degrees, extension to 130 degrees, rotation to 80 degrees, and supination to 80 degrees.  The examiner noted that there was no objective evidence of pain with active motion on either side.  He also indicated that there was no additional limitation with repetitive motion and no additional limitation following three repetitions.  As for his wrists, the Veteran endorsed pain and stiffness.  He reported no specific impairment.  There was minor loss of mobility of the left wrist over the right, but the examiner noted that the difference was not significant.  Range of motion testing on the left revealed dorsiflexion to 60 degrees, palmar flexion to 55 degrees, radial deviation to 20 degrees, and ulnar deviation to 35 degrees; on the right dorsiflexion was to 70 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 40 degrees.  The examiner noted that there was no objective evidence of pain with active motion on either side.  He also indicated that there was no additional limitation with repetitive motion and no additional limitation following three repetitions.  Regarding his hips, the Veteran endorsed giving way, pain, and stiffness.  He identified no specific limitation related to those symptoms.  Range of motion testing revealed flexion to 135 degrees, extension to zero degrees, and abduction to 40 degrees.  The Veteran could cross his left leg over the right and vice versa.  He could toe  out bilaterally.  The examiner noted that there was no objective evidence of pain with active motion on either side.  He also indicated that there was no additional limitation with repetitive motion and no additional limitation following three repetitions.  With respect to his knees, the Veteran endorsed stiffness and decreased speed of joint motion.  He noted that it was difficult to straighten his knees during pain episodes.  Range of motion testing revealed flexion to 135 degrees and full extension to zero degrees bilaterally.  The examiner noted that there was no objective evidence of pain with active motion on either side.  He also indicated that there was no additional limitation with repetitive motion and no additional limitation following three repetitions.  Regarding his ankles, the Veteran endorsed deformity, giving way, pain, and stiffness.  He stated that it was very painful to walk during flare-ups.  Range of motion testing revealed dorsiflexion to 20 degrees bilaterally, and plantar flexion to 45 degrees on the left and to 40 degrees on the right.  The examiner noted that there was no objective evidence of pain with active motion on either side.  He also indicated that there was no additional limitation with repetitive motion and no additional limitation following three repetitions.  

Generally, the Veteran endorsed severe flare-ups every one to two months lasting two to three days.  He noted that he had no limitations on standing or walking when he was not having a flare-up.  His gait was normal and there was no evidence of inflammatory arthritis.  There was no tissue tenderness or swelling in any joint region and no crepitus of any joint.  The examiner provided a diagnosis of polyarticular arthritis pains with episodic flare-ups.  He noted that the problem associated with the diagnosis was joint pain and that the impact on occupational activities resulted from decreased mobility, problems lifting and carrying, difficulty reaching, weakness or fatigue, and decreased strength.  He indicated that the Veteran had experienced increased absenteeism.  However, he noted that between flare-ups, the Veteran had no limitations.  He indicated that during a flare-up, the Veteran would remain home from work for two to three days.  He state that there was a moderate effect on chores and shopping, severe effect on exercise, and that the disability prevented sports and recreation.  He again stated that all positive responses referred to symptoms present only during flare-ups, and that at all other times the Veteran had no significant limitations.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's joint pain disability is currently rated under Diagnostic Codes 8850-5003.  Diagnostic Code 8850 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the musculoskeletal diseases found in VA's Rating Schedule.  The Veteran's joint pain is rated as analogous to degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.    

Upon careful review of the evidence, the Board finds that an evaluation of 20 percent is warranted.  While mindful of the analogous rating pursuant to the criteria for degenerative arthritis, and the absence of X-ray evidence of arthritis, the Board observes that the Veteran has reported that he has flare-ups which have caused increased absenteeism in his employment as a firefighter.  The Veteran has been consistent in his report that his joint symptoms, during flare-up, cause him to stay home from work for two to three days.  The Board finds the Veteran's report of his symptomatology, in addition to that of his wife, to be credible.  Accordingly, in light of evidence of involvement of multiple joints and occasional incapacitating episodes, the Board concludes that an evaluation of 20 percent is warranted.  

The Board has also concluded that an evaluation in excess of 20 percent is not for application.  The Board accepts that, throughout the period in question, the Veteran has experienced pain and associated functional impairment.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the joints in question.  In reaching its conclusions, the Board has considered the Veteran's statements pertaining to this disability.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a 20 percent evaluation for this disability is appropriate.

	Gastrointestinal Symptoms

A VA treatment record dated in June 1991 indicates the Veteran's report of diarrhea.  He indicated that he had soft stools five times per day.  Gastroenteritis was assessed.

An October 2000 VA treatment record reflects the Veteran's report of chronic loose stools.  He denied cramps, mucous, and blood in his stool.  Physical examination revealed a soft abdomen with no tenderness or organomegaly.  The assessment was history of loose bowel movements.  

On Gulf War protocol examination in September 2001, the Veteran's history was reviewed.  He reported that he developed loose brown stools in 1994 or 1995, noting that they usually occurred twice per day without melena or hematochezia.  He did note that they were associated with some abdominal cramping.  He reported that a barium enema at that time was negative.  He denied weight loss and noted that his symptoms persisted unchanged.  Physical examination revealed a soft nontender abdomen.  There were no masses or organomegaly.  The assessment was abdominal cramps and chronic loose stools.   

At his October 2009 hearing, the Veteran testified that he had diarrhea every day and that nothing had alleviated it.  He also stated that he had a lot of cramping and that he also had hemorrhoids.  

A VA examination was carried out in January 2010.  The Veteran reported that he had diarrhea once per day and occasionally had it three to four times.  He reported that he had undergone two colonoscopies and that a polyp was found on the first.  He also noted that he had heartburn and took medication with good effect.  Physical examination revealed a mildly obese, nontender abdomen.  Sounds were normal without rebound or guarding.  The examiner concluded that the Veteran's symptoms did not have a significant effect on his usual occupation and no effect on his usual daily activities.  He indicated that a simple change in diet might result in firmer stools.  He commented that the Veteran did not have chronic diarrhea, noting that one loose stool per day and several loose stools several days per week did not qualify as chronic diarrhea.  

In November 2010 a VA examiner reviewed endoscopy and colonoscopy reports and provided an addendum to the January 2010 examination report.  He indicated that there were no abnormal findings indicative of colon dysfunction and that such abnormal findings would be expected if there were a colonic problem or chronic diarrhea.  He concluded that the documentation did not confirm a diagnosis of any chronic diarrheal condition.  He also pointed out that gastritis would not cause diarrhea.

The Veteran's service-connected gastrointestinal symptoms have been rated as 10 percent disabling by the RO under the provisions of Diagnostic Code 8873-7319.  38 C.F.R. § 4.114.  Diagnostic Code 8873 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the gastrointestinal diseases found in VA's Rating Schedule.  

Diagnostic Code 7319 provides that a zero percent evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

In this case, the Board has determined that the current 10 percent evaluation is appropriate.  The Veteran reports frequent diarrhea and cramping.  Such symptoms are contemplated by the currently assigned rating.  A higher evaluation requires the presence of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, and more or less constant abdominal distress.  Objective evidence associated with the claims file indicate that there are no abnormal findings indicative of colon dysfunction and that abnormal findings would be expected if there were a colonic problem or chronic diarrhea.  In sum, the Veteran's gastrointestinal disability symptoms are contemplated by the current 10 percent evaluation and do not more nearly approximate the criteria for the higher 20 percent rating.  

Extraschedular Consideration

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 50 percent for psychiatric symptoms due to undiagnosed illness is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of 20 percent for joint pain due to undiagnosed illness is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for gastrointestinal symptoms due to undiagnosed illness is denied.

REMAND

The Veteran seeks a higher initial evaluation for his service-connected headaches.  In the December 2009 remand, the Board directed that a neurological examination be conducted.  It indicated that the examiner should specifically state whether the Veteran's headaches were migraine type, and whether there were prostrating attacks associated with the headaches.  On VA examination in January 2010 the examiner diagnosed headache and indicated that there were significant effects on the Veteran's usual occupation.  He did not respond to the question of whether the headaches were migraine type and whether there were characteristic prostrating attacks.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Absent the requested information, the examination report is inadequate for the purpose of deciding the Veteran's claim for a higher rating.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the severity of his headache disability.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.

Following examination, review of the claims file, and interview of the Veteran, the examiner should identify the nature of the Veteran's headaches and discuss their manifestations.

The examiner should be asked to specifically address whether the headaches are migraine type.  The examiner should also provide a discussion regarding whether there are characteristic prostrating attacks related to the Veteran's service-connected headaches and if so, their frequency.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


